Citation Nr: 0327184	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-09 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to January 7, 
1999 for the grant of a 100 percent evaluation for residuals 
of epigastric status post repair with diastasis recti.

2.  Entitlement to the restoration of a 100 percent 
evaluation for residuals of epigastric status post repair 
with diastasis recti.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of epigastric status post repair with diastasis 
recti.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

The issues on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions in March 
1999 and June 2001.

Historically, the record shows that in January 1953 the RO 
granted service-connection for residuals of epigastric hernia 
repair evaluated as noncompensable from September 20, 1952.  

In May 1992 the veteran filed a reopened claim for an 
increase in epigastric hernia repair disability. 

In July 1992 the RO denied entitlement to a compensable 
evaluation for residuals of an epigastric hernia repair.  The 
veteran filed a timely appeal.  

In September 1994 and July 1998 the Board remanded such issue 
to the RO for additional development.  

In early March 1999, the RO granted a 100 percent evaluation 
for residuals of epigastric status post repair with diastasis 
recti effective from January 7, 1999.  

In late March 1999, the veteran submitted a written document 
in which he stated that he was satisfied with the recent 
decision therefore withdrew his appeal.  

In early May 1999, the veteran, through his representative, 
submitted a claim of entitlement to an effective date earlier 
than January 7, 1999 for a 100 percent evaluation for 
residuals of epigastric status post repair with diastasis 
recti.  

A VA Form 119, Report of Contact dated in mid May 1999 shows 
that the veteran planned on submitting a notice of 
disagreement with the effective date of January 7, 1999 for 
the assignment 100 percent evaluation as assigned by the 
March 4, 1999 RO rating decision.  

There was indication he wanted a 100 percent rating for 
residuals of epigastric status post repair with diastasis 
recti rectroactively to the 1950's.  It was noted that he did 
not file a reopened claim until the 1990's.  

In January 2000, he filed a notice of disagreement with the 
effective date of January 7, 1999 for the grant of a 100 
percent evaluation for residuals of epigastric status post 
repair with diastasis recti.

In March 2000 the veteran was furnished a statement of the 
case (SOC) on the earlier effective date issue.  He filed a 
timely substantive appeal.  In January 2001 he was furnished 
a supplemental statement of the case(SSOC).

In March 2001 the veteran attended a hearing before a hearing 
officer at the RO on the RO's proposal to reduce the 100 
percent rating for residuals of epigastric status post repair 
with diastasis recti.  The hearing transcript is on file.

The record shows that following compliance with regulatory 
procedure under 38 C.F.R. § 3.105(e), the RO in June 2001 
reduced the 100 percent evaluation for residuals of 
epigastric status post repair with diastasis recti to 
noncompensable effective October 1, 2001.  The scheduler 
reduction was reportedly based on improvement in disability 
as shown on VA examinations in May and August 2000.  The 
veteran filed a timely appeal.  

In June 2002 the veteran attended a Video-Conference hearing 
at the RO before the undersigned Veterans Law Judge.  The 
hearing transcript is on file.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In October 2002 the Board undertook additional development on 
the certified issues on appeal pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  Accordingly, the evidence added to the 
record must be remanded to the VBA AMC for initial review.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

Also, since the development action undertaken by the Board in 
October 2002 has not been sufficiently completed, the case 
must be remanded to the VBA AMC for completion of all 
requested development and reajudication of the issues on 
appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims on appeal and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for epigastric hernia, status 
post repair with diastasis recti.  

In this regard, VBA AMC should make all 
necessary arrangements to obtain all of 
the veteran's outstanding VA treatment 
reports for epigastric hernia, status 
post repair with diastasis recti from 
Noor Ali, M.D., at the South Bexar VA 
Outpatient Clinic, 1055 Ada Street, San 
Antonio, Texas, 78223 dating from January 
1997 to the present. 

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified private 
treatment records should be requested 
directly from the healthcare providers.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
special gastrointestinal examination by a 
specialist in gastrointestinal diseases 
including on a fee basis if necessary, 
for the purpose of determining the nature 
and extent of severity of his service-
connected residuals of epigastric hernia, 
status post repair with diastasis recti.

The claims file, copies of the criteria 
under 38 C.F.R. § 4.114, Diagnostic Code 
7339, and a separate copy of this Remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  

All indicated tests and studies should be 
performed. 

The examiner must correlate the 
examination findings to the presence or 
absence of the manifestations at each 
level of disability in the pertinent 
rating criteria.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rational.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  
In particular the VBA AMC must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  


7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the VBA AMC should 
readjudicate the issues of entitlement to 
an effective date earlier than January 7, 
1999 for the grant of a 100 percent 
evaluation for residuals of epigastric 
status post repair with diastasis recti; 
entitlement to the restoration of a 100 
percent evaluation for residuals of 
epigastric status post repair with 
diastasis recti and entitlement to an 
increased (compensable) evaluation for 
residuals of epigastric status post 
repair with diastasis recti.  The VBA AMC 
should consider all evidence added to the 
record since the January 7, 2002 SOC and 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003) where applicable. 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to an increased evaluation for residuals 
of epigastric hernia, status post repair with diastasis 
recti.  38 C.F.R. § 3.655 (2003).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased evaluation will 
result in the denial of that claim.  Id, Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

